Title: To Alexander Hamilton from Gouverneur Morris, 22 February 1802
From: Morris, Gouverneur
To: Hamilton, Alexander



Washington 22d Feby. 1802
Alexander Hamilton EsqrNew York
My dear Sir

You Must pardon me for telling you I am sorry that you opposed sending a Petition to Congress against the Repeal of the Law of last Session for amending the judicial System. It will stop I suppose any such actions which might have come on from the Eastward and thus leave our Enemies to conclude against us from the Silence of our friends. Moreover it will enable your personal Enemies to say that you wished the Repeal to take Effect so as to overturn the Constitution, and weakminded friends may be hurt that the Bar of a State shd. hold themselves too high to petition the Legislature of the Union. However what is done cannot be undone.
Would it not be useful to establish Committees of Correspondence from Baltimore to Boston of which New Yk. to be the Center as being a more favorable Position to collect opinions thro that Tract of Country? If a general meeting of the Citizens of New York should be convened it might be for the Purpose of “considering what constitutional measures can be adopted in the present moment to secure the Independence of the State and the national Compact of the Union from the Dangers with which they are threatened.” At such Meeting it might be useful to appoint a large Committee chiefly of merchants composed of moderate men. You should not appear in all this. They will soon catch an Esprit de Corps. These may report simply Resolutions that the Repeal is inexpedient that a Petition be presented to the President and that a Committee be appointed to correspond with other Committees. This corresponding Committee selected from the first and appointed by the People may consist of the most intelligent and moderate men. In a few Weeks they will find Business for themselves and for Mr. President too. The Petition might state 1st. That the Law to be repealed is considered as useful and tending to the speedy Administration of Justice 2ly That the Expence compared with the Object or with the general Amount of Expenditure is trifling. 3ly That Respect forbids the Idea which has been suggested by some that the principal Object of the Repeal is to get Rid of obnoxious Judges that whatever may be the Characters of those who sit in other Circuits those of the second Circuit have deserved the public Confidence 4ly. That without questioning the Powers of Congress it appears a Point of such Magnitude and the Result if the Law be unconstitutional which is the Opinion of many cool and discerning Men is fraught with such Danger that the Petitioners hope he will interfere to prevent a Decision and thereby quiet the minds of many real friends to the national government and the Independence of the several States who view with extreme Anxiety the present Situation of our Affairs.
